DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the measurement probe, an image acquisition unit, an analysis unit, and determination unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an image acquisition unit” in claim 10;
“an analysis unit” in claim 10;
“a calculation unit” in claim 10;
“a determination unit” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “determining an oral indicator of the subject...” in line 7 should be amended to read -- determining the oral indicator of the subject--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim limitation “...wherein the acquiring is acquiring the ultrasonic image...” in line 7 should be amended to read -- wherein the acquiring  --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “an oral indicator” in line 8 is indefinite because it is unclear if this oral indicator is the same oral indicator that is recited in preamble and line 7.
Regarding claim 6, the claim limitation “an oral indicator” in line 3 is indefinite because it is unclear if this oral indicator is the same oral indicator that is recited in claim 1.
Regarding claim 7, the claim limitation “an oral indicator” in line 3 is indefinite because it is unclear if this oral indicator is the same oral indicator that is recited in claim 1.
Regarding claim 9, the term “large amount” in line 7 is a relative term which renders the claim indefinite. The term “large amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claim term “large amount” renders the claim indefinite. 
Regarding claim 10, the claim limitation “a reference of an an oral indicator” in line 7 is indefinite because it is unclear if this oral indicator is the same oral indicator that is recited in line 7.

Regarding claim 13, the claim limitation “an oral indicator” in line 3 is indefinite because it is unclear if this oral indicator is the same oral indicator that is recited in claim 10.
Regarding claim 14, the claim limitation “an oral indicator” in line 3 is indefinite because it is unclear if this oral indicator is the same oral indicator that is recited in claims 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mukdadi et al. (US 2013/0029293; hereinafter Mukdadi), in view of Simopoulos (US 2004/0260177).
Regarding claims 1 and 6, Mukdadi discloses a non-invasive ultrasonic gingival tissue diagnosis.  Mukdadi shows a testing method for determining an oral indicator (see abstract), the testing method comprising: acquiring an ultrasonic image of an inside of an attached gingiva of a subject (see par. [0017], [0018]; fig. 3; fig. 9A and 9B), using a measurement probe (see fig. 1, 9A and 9B); acquiring ultrasound brightness mode image (see par. [0028]); determining the oral indicator of the subject by referring to the brightness and a reference of an oral indicator (see par. [0043], [0051], [0053]).
But, Mukdadi fails to explicitly state acquiring average brightness of the ultrasound image.
Simopoulos discloses ultrasound medical image.  Simopoulos teaching acquiring average brightness of the ultrasound image and comparing the average brightness with a reference (see par. [0027], [0028], [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of acquiring average brightness of the ultrasound image and comparing the average brightness with a reference in the invention of Mukdadi, as taught by Simopoulos, to provide a better image date for correlation with reference data.  
Regarding claim 3, Mukdadi shows wherein a region of the inside of the attached gingiva of which the ultrasonic image is acquired is at least a part of a range from immediately below epithelium to 1500 um below epithelium-connective tissue order (see par. [0017], [0040], [0041], [0042], [0043], [0051]).
Regarding claim 4, Mukdadi shows wherein an acquisition range of the ultrasound image has an area equil to or smaller than 20 mm^2 (see par. [0027], [0031]).
Regarding claim 5, Mukdadi shows wherein the acquiring  the ultrasonic image with ultrasound having a radiation wavelength of 10 to 50 MHz (see par. [0020]).
Regarding claim 8, Mukdadi discloses a non-invasive ultrasonic gingival tissue diagnosis.  Mukdadi shows a method of evaluating a gum care production, the method comprising: using a measurement probe (see fig. 1, 9A and 9B), acquiring an ultrasonic image of an inside of an attached gingiva of a subject before using a gum care product (see par. [0017], [0018], [0043], [0045], [0051], [0053]; fig. 3; fig. 9A and 9B) and an ultrasonic image of the inside of the attached gingiva of the subject after using the gum care product (see par. [0017], [0018], [0043], [0045], [0051], [0053]; fig. 3; fig. 9A and 9B); acquiring ultrasonic brightness images before and after using the gum care product (see par. [0028]), respectively; and determining that the gum care product is effective for gingival constituents when the brightness after using the gum care product increases from the brightness before using the gum care product (see par. [0017], [0018], [0043], [0045], [0051], [0053]), and determining that the gum care product is not effective for gingival constituents when the brightness after using the gum care product decreases from the brightness before using the gum care product (see par. [0017], [0018], [0043], [0045], [0051], [0053]).
But, Mukdadi fails to explicitly state acquiring average brightness of the ultrasound image.
Simopoulos discloses an ultrasound imaging device.  Simopoulos teaching acquiring average brightness of the ultrasound image and comparing the average brightness with a reference (see col. 14, lines 27-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of acquiring average brightness of the ultrasound image and comparing the average brightness with a reference in the invention of Mukdadi, as taught by Simopoulos, to provide a better image date for correlation with reference data.  
Regarding claim 9, Mukdadi discloses a non-invasive ultrasonic gingival tissue diagnosis.  Mukdadi shows a method of selecting a gum care method (see abstract), method comprising: using a measurement probe (see fig. 1, 9A and 9B), acquiring ultrasonic images of an inside of an attached gingiva of a subject before and after gum care, for each kind of gum care (see par. [0017], [0018], [0043], [0045], [0051], [0053]); acquiring ultrasound brightness mode image (see par. [0028]); acquiring brightness change before and after care for each kind of gum care from the images (see par. [0017], [0018], [0043], [0045], [0051], [0053]); and selecting a gum care method with a large amount of brightness increase before and after care among the brightness changes before and after for each kind of gum care (see par. [0017], [0018], [0043], [0045], [0051], [0053]).
But, Mukdadi fails to explicitly state acquiring average brightness of the ultrasound image.
Simopoulos discloses an ultrasound imaging device.  Simopoulos teaching acquiring average brightness of the ultrasound image and comparing the average brightness with a reference (see col. 14, lines 27-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of acquiring average brightness of the ultrasound image and comparing the average brightness with a reference in the invention of Mukdadi, as taught by Simopoulos, to provide a better image date for correlation with reference data.  
Regarding claims 10 and 13, Mukdadi discloses a non-invasive ultrasonic gingival tissue diagnosis.  Mukdadi shows an oral indicator determining device (see abstract), comprising: an image acquisition unit configured to acquire an ultrasound image of an inside of an attached gingiva of a subject  (see par. [0017], [0018]; fig. 3; fig. 9A and 9B), using a measurement probe (see fig. 1, 9A and 9B); an analysis unit configured to analyze the ultrasonic image (see fig. 1); acquiring ultrasound brightness mode image (see par. [0028]); the analysis unit comprising a calculation unit configured to calculate brightness of the inside of the attached gingiva from the image (see par. [0043], [0051], [0053]), and a determination unit configured to determine an oral indicator by referring to the brightness and a reference of an oral indicator (see par. [0017], [0018], [0043], [0045], [0051], [0053]).
But, Mukdadi fails to explicitly state acquiring average brightness of the ultrasound image.
Simopoulos discloses an ultrasound imaging device.  Simopoulos teaching acquiring average brightness of the ultrasound image and comparing the average brightness with a reference (see col. 14, lines 27-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of acquiring average brightness of the ultrasound image and comparing the average brightness with a reference in the invention of Mukdadi, as taught by Simopoulos, to provide a better image date for correlation with reference data.  

Regarding claim 12, Mukdadi shows wherein the acquiring  the ultrasonic image with ultrasound having a radiation wavelength of 10 to 50 MHz (see par. [0020]).


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mukdadi et al. (US 2013/0029293; hereinafter Mukdadi), Simopoulos et al. (2004/0260177) as applied to claims 1 and 10 above, and further in view of Salmon et al. (“Intraoral ultrasonography: development of a specific high-frequency probe and clinical pilot study”; Clin Oral Invest (2012), pages 643-649; hereinafter Salmon).
Regarding claims 2 and 11, Mukdadi and Simopoulos disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state that a tip end of the measurement probe has a diameter of 0.1 to 5mm.
Salmon discloses a probe for intraoral ultrasonography.  Salmon teaches a tip end of the measurement probe has a diameter of 0.1 to 5mm (see right column on page 644).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a tip end of the measurement probe has a diameter of 0.1 to 5mm in the invention of Makdadi and Simopoulos, as taught by Salmon, to provide a suitable size ultrasound probe that can easily be inserted into a patient mouth for imaging. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukdadi et al. (US 2013/0029293; hereinafter Mukdadi), Simopoulos et al. (US 2004/0260177) as applied to claims 1 and 10 above, and further in view of Liew et al. (US 2004/0242987; hereinafter Liew).
Regarding claims 7 and 14, Mukdadi and Simopoulos disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state using a statistical regression formula. 
Liew discloses a method for predicting musculoskeletal disease.  Liew teaches using a regression formula for statistical model (see par. [0093], [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the teaching of a regression formula for statistical model in the invention of Mukdadi and Simopoulos, as taught by Liew, to be able to statistical modeling for estimating relationships between different data for diagnosis prediction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793